Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
It is noted that the following restriction requirement is rendered moot in view of the examiner’s amendment below, wherein the withdrawn claims are rejoined and examined on the merits.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 16-18, drawn to an apparatus, classified in B08B 13/00.
II. Claims 11-15, drawn to a method, classified in B08B 1/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of Invention I can be used, e.g., for infusing tea or diffusing air fragrance.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification, and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Feng Ma on 04/18/2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-10 and 16-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-15 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Feng Ma on 05/02/2022.

The application has been amended as follows: 

In the specification, replace the abstract with the following: 
A cleaning device includes a main body housing, a cleaning liquid tank, a pressure sensor and a flow controller. By arranging one or more pressure sensors on a gripping portion of the main body housing and movably fitting flow limiters of the flow controller with liquid outlets of the cleaning liquid tank, a control component of the flow controller drives the flow limiters according to a pressure signal transmitted by the one or more pressure sensors, such that a flow limiting area of the flow limiters fitted with the liquid outlets is changed. As such, when gripping the cleaning device, a user can control an outflow of cleaning liquid by a pressure applied to the one or more pressure sensors by hand during gripping, such that the liquid outflow meets use requirement for each single squeeze. 

In the claims:
Claim 1, replace the phrase “one or more the” in line 11 with “the one or more”; add the word “a” immediately after “change” in line 13; and replace the phrase “liquid outlet” in line 14 with “one or more liquid outlets”.
Claim 4, replace the phrase “each other” in line 4 with “the first side face”; replace the term “and,” in line 4 with “and”; and replace the word “one” in line 5 with “gripping region”.
Claim 5, replace the term “and,” in line 3 with “and”.
Claim 10, replace the term “and,” in line 3 with “and”; and replace the phrase “the bottom” in line 3 with “a bottom”.
Claim 11, replace the phrase “pressure sensor” in line 5 with “one or more pressure sensors”; replace the word “limiter” in lines 7, 11 and 14 with “limiters”; and replace the phrase “liquid outlet” in lines 7, 12, 14 and 15 with “one or more liquid outlets”.
Claim 12, replace the term “and,” in line 5 with “and”; and replace the phrase “the amount” in line 6 with “an amount”.
Claim 13, add the phrase “the cleaning device according to claim 1;” immediately after “comprising:’ in line 2; replace the phrase “pressure sensor” in line 8 with “one or more pressure sensors”; replace the word “limiter” in lines 10, 14 and 16 with “limiters”; and replace the phrase “liquid outlet” in lines 10, 15, and 17-18 (including the full phrase in line 17 and the phrase bridging lines 17-18) with “one or more liquid outlets”.
Claim 14, replace the phrase “the amount” in line 6 with “an amount”.
Claim 16, replace the word “limiter” in lines 2 and 4 with “limiters”; replace the phrase “pressure sensor” in line 3 and bridging lines 5-6 with “one or more pressure sensors”; replace the phrase “liquid outlet” in line 4 with “one or more liquid outlets”; replace the phrase “the outflow” in line 5 with “an outflow”; replace the phrase “the pressure” in line 5 with “a pressure”; and replace the phrase “meet use” in line 6 with “meet a use”.
Regarding claim 17, replace the phrase “the magnitude” in line 4 with “a magnitude”; 
replace the phrase “pressure sensor” in line 3 and bridging line 5 with “one or more pressure sensors”; replace the word “limiter” in lines 7, 11 and 13 with “limiters”; and replace the phrase “liquid outlet” in lines 7, 12, and 14-15 (including the full phrase in line 14 and the phrase bridging lines 14-15) with “one or more liquid outlets”
Regarding claim 18, replace the phrase “the amount” in line 6 with “an amount”.

	All withdrawn claims are rejoined and examined on the merits.  Thus, all pending claims are allowed.

Drawings
The drawings were received on 05/23/2020.  These drawings are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: US 2015/0227705 to Zaima et al., which teaches a system and method for monitoring hand hygiene, and US 2011/0052306 to Cavaiani, which teaches a molded soap bar for storing and dispensing liquid soap.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of one or more pressure sensors, arranged on the gripping portion; and a flow controller, comprising a control component and flow limiters, the flow limiters being movably fitted with the one or more liquid outlets, the control component being electrically connected to the one or more pressure sensors to drive the flow limiters and change a flow limiting area of the flow limiters fitted with the one or more liquid outlets, according to a pressure signal transmitted by the one or more pressure sensors, in combination with the other structural elements or method steps as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714